UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4351
CHARLES FRANCIS GRAHAM,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
               Richard L. Voorhees, District Judge.
                          (CR-00-134-3)

                  Submitted: September 30, 2002

                      Decided: October 16, 2002

        Before WILKINS and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randolph M. Lee, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, Gretchen C.F. Shappert, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. GRAHAM
                             OPINION

PER CURIAM:

   Charles Francis Graham appeals from his convictions and 294-
month sentence for conspiracy to possess with the intent to distribute
crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2000);
possession of firearms during and in relation to a drug trafficking
crime, in violation of 18 U.S.C. § 924(c) (2000); and possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)
(2000). The magistrate judge accepted his guilty plea on March 15,
2001. On October 18, 2001, Graham filed a motion to withdraw his
guilty plea.

   Graham challenges the district court’s decision to deny his motion
to withdraw his guilty plea, arguing that he had made his motion prior
to the acceptance of the guilty plea in the district court. However,
Graham’s guilty plea had been accepted by the magistrate judge fol-
lowing a complete Rule 11 inquiry as well as a clear waiver of his
right to have his plea taken by the district court. A magistrate judge
may accept pleas in felony cases, provided the defendant consents,
and as long as the district court exercises de novo review of the mag-
istrate judge’s decision. See United States v. Reyna-Tapia, 294 F.3d
1192, 1200-01 (9th Cir. 2002); United States v. Torres, 258 F.3d 791,
794-95 (8th Cir. 2001); United States v. Dees, 125 F.3d 261 (5th Cir.
1997); United States v. Ciapponi, 77 F.3d 1247 (10th Cir. 1996);
United States v. Williams, 23 F.3d 629, 634 (2d Cir. 1994). The dis-
trict court did not abuse its discretion in denying Graham’s motion to
withdraw his guilty plea. See United States v. Ubakanma, 215 F.3d
421, 424 (4th Cir. 2000).

   Graham also argues that the district court abused its discretion in
finding a factual basis for Graham’s guilty plea. Testimony presented
sufficiently shows that Graham intended to enter into a conspiracy for
the purpose of robbing a home in order to obtain a large quantity of
cocaine. The amount of cocaine was sufficient to establish intent to
distribute. United States v. Fisher, 912 F.2d 728, 730 (4th Cir. 1990).
Although Graham later denied his involvement, credibility determina-
tions are within the sole province of the factfinder. United States v.
Saunders, 886 F.2d 56, 60 (4th Cir. 1989). The district court did not
                      UNITED STATES v. GRAHAM                        3
abuse its discretion in finding a sufficient factual basis for Graham’s
plea. See United States v. Mitchell, 104 F.3d 649, 652 (4th Cir. 1997).

  We therefore affirm Graham’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented before the court and argument would not aid the
decisional process.

                                                          AFFIRMED